Citation Nr: 0629117	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  04-41 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
deviated nasal septum, postoperative.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1994 until 
November 1997.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's claim of entitlement to 
service connection for Crohn's disease was substantiated by 
the February 2005 rating decision.  As such, the proceeding 
claim is not on appeal before Board at this time.  The Board 
also notes that the time to submit a notice of disagreement 
(NOD) as to the February 2005 rating decision has expired, 
but the veteran is free to submit a request for an increased 
evaluation.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected deviated nasal septum has been manifested 
by an "S" shaped deformity with approximately 75 percent 
nasal obstruction on each side.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for deviated nasal septum, 
postoperative, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.97, Diagnostic 
Codes  6502, 6504 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the August 2004 rating decision granted the veteran's 
claim of entitlement to service connection for a deviated 
nasal septum, postoperative, such claim is now substantiated.  
Her filing of a notice of disagreement as to the August 2004 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating a deviation of the 
nasal septum (38 C.F.R. § 4.97, DC 6502), and included a 
description of the rating formulas for all possible schedular 
ratings under that diagnostic code.  As the initial rating 
afforded the veteran the highest evaluation under the above 
DC, the SOC included a description of alternative rating 
formulas for analogous DCs.  The appellant was thus informed 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain potentially applicable 
schedular ratings above the 10 percent initial evaluation 
that the RO assigned.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for the service-connected disability at 
issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of her claim.  The Board has carefully 
reviewed the veteran's statements and concludes that she has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

At the outset, it is noted that the Board has reviewed all of 
the evidence in the veteran's claims file, with an emphasis 
on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to her claim.

On VA examination in June 2004, examination of the nose 
revealed an S-shaped nasal septal deformity with 
approximately 50 percent nasal obstruction on the left side, 
and 75 percent on the right side.  The middle and inferior 
turbinates were somewhat enlarged.  There was no mucopus 
present in the nose or nasopharynx.  The veteran complained 
of problems with nasal obstruction, particularly on the right 
side when she had a cold or suffered from allergic rhinitis.  
The diagnoses were nasal septal deviation with approximately 
75 percent nasal obstruction on each side, and mild allergic 
rhinitis.  

The severity of a deviated septum is ascertained by 
application of the diagnostic criteria set forth at 38 C.F.R. 
§ 4.97, Diagnostic Code 6502, under which a 10 percent rating 
is appropriate for traumatic deviation of the septum when 
there is 50 percent obstruction of the nasal passages of both 
sides or complete obstruction on one side.  In this case, the 
veteran's currently assigned 10 percent evaluation is the 
maximum schedular evaluation available for a deviated nasal 
septum.  Next, the Board will see if another diagnostic code 
could afford the veteran a higher evaluation.

In considering whether a separate or higher rating is 
warranted under any other code, the Board notes that 38 
C.F.R. § 4.97, Diagnostic Code 6504 provides that scars of 
the nose or loss of part of the nose may be assigned a 30 
percent rating if the scarring or loss of part of the nose 
results in exposure of both nasal passages.  Here, the 
evidence of record does not show external scarring, loss of 
part of the nose, or any disfigurement.  Therefore, there is 
no appropriate basis for rating her disability under 
Diagnostic Code 6504.  

Under the General Rating Formula for Sinusitis (38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 - 6514 (2005)), a 30 percent 
rating is warranted if the disability at issue is manifested 
by symptomatology comparable to three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain and purulent discharge or 
crusting.  The clinical findings of record, including on VA 
examination of the nose in June 2004, do not reveal 
manifestations of the disability at issue more comparable to 
the criteria for rating by analogy to sinusitis.  There has 
been no indication that the service-connected deviated nasal 
septum results in headaches, pain or discharge.  Further, on 
VA examination in June 2004, the appellant complained of 
problems with nasal obstruction only when she has a cold or 
allergic rhinitis.  Therefore, there is no appropriate basis 
for rating her disability under Diagnostic Codes 6510 - 6514.  

In addition, the Board has found no other schedular basis for 
assigning a separate rating, or a rating in excess of 10 
percent, for the disability at issue as no other diagnostic 
code appears to apply in this case.

In conclusion, the veteran has obtained the maximum schedular 
rating for her service connected disability and no other 
diagnostic code affords a higher rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a deviated nasal septum, postoperative, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


